DETAILED ACTION
                                               REASONS FOR ALLOWANCE
1.	Claims 1, 3-5, 7, 10-12, 14-16, 18-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  04/11/2022 regarding claims 1, 3-5, 7, 10-12, 14-16, 18-20  have been considered and are persuasive.  The prior art does not disclose ”determining whether the index page associated with the current index entry is loaded in a buffer pool; adding, in response to determining that the index page associated with the current index entry is not loaded in the buffer pool, a new index entry associated with the new key into at least one temporary index stored in the buffer pool; and consolidating, in response to the at least one temporary index having an available storage capacity below a predetermined threshold, the at least one temporary index including the new index entry with the index page of the index table”, as required by claim 1 and a similar to the limitations of claims 12 and 20.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 12 and 20 are allowed.  Dependent claims 3-5, 7, 10-12, 14-16, 18-20 are allowed at least by virtue of their dependency from claims 1, 12 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                          Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 17, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153